

ORION ENGINEERED CARBONS S.A.
FORM OF Restricted Stock Unit Award
Notice of Grant




PARTICIPANT NAME:    
PARTICIPANT ID:     
GRANT DATE:
NUMBER OF RESTRICTED STOCK UNITS:  


We are pleased to inform you that, pursuant to the Orion Engineered Carbons S.A.
2014 Omnibus Incentive Compensation Plan, you have been made an award of
Restricted Stock Units, subject to the terms and conditions set forth in the
attached Award Agreement.
* * *










--------------------------------------------------------------------------------



* * *
ORION ENGINEERED CARBONS S.A.
Restricted Stock Unit
Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”) is entered into by
and between Orion Engineered Carbons S.A. (the “Company”) and you (the
“Participant”) pursuant and subject to the Orion Engineered Carbons S.A. 2014
Omnibus Incentive Compensation Plan, as may be amended from time to time (the
“Omnibus Plan”). All capitalized terms not defined in this Agreement shall have
the meaning stated in the Omnibus Plan. If there is any inconsistency or
conflict between the terms of this Agreement and the terms of the Omnibus Plan,
the terms of the Omnibus Plan shall control and govern unless this Agreement
expressly states that an exception to the Omnibus Plan is being made.
1.Grant of Restricted Stock Units. On the terms and conditions set forth below,
the Company hereby grants to the Participant the number of restricted stock
units set forth in the Notice of Grant (such number of restricted stock units,
the “Restricted Stock Units”). Each Unit constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) one Share (or, at
the election of the Company, cash equal to the Fair Market Value thereof) as
provided herein.
2.[INTENTIONALLY BLANK]
3.Vesting; Settlement. The Restricted Stock Units are subject to forfeiture
until they vest. One-third of the Restricted Stock Units will vest and become
non-forfeitable on each of [______] (each anniversary, a “Scheduled Vesting
Date”), subject to the Participant’s service as an employee of the Company
through the applicable Scheduled Vesting Date. Except as otherwise provided in
Section 3, each Restricted Stock Unit shall be settled by delivery of a Share
(or, at the Company’s election, an amount of cash equal to the Fair Market Value
of one Share) as soon as administratively feasible after the [applicable][final]
Scheduled Vesting Date and in no event later than seventy-four (74) days
following such date (the date of delivery of Shares (or cash) in respect of
settlement, the “Delivery Date”).


1



--------------------------------------------------------------------------------



4.Termination of Employment.
(a)General. Except as otherwise provided in this Section 4, if the Participant’s
employment with the Company is terminated for any reason prior to the Delivery
Date, all Restricted Stock Units not yet vested shall immediately be forfeited.
(b)Death; Disability; Involuntary Termination. If any one of the following
events occurs on or prior to the Delivery Date: (1) the Participant’s death, (2)
the Participant’s termination due to Disability, (3) termination by the Company
without Cause or (4) a resignation by the Participant with Good Reason, then the
vested Restricted Stock Units shall be settled in accordance with Section 3.
(c)Retirement. If the Participant’s employment terminates due to Retirement or
Early Retirement prior to the final Scheduled Vesting Date and if the
Participant has worked at least one year since the Grant Date, then the
Participant shall become immediately vested in a prorated portion of the Units
that the Participant would have vested in if the Participant remained employed
through the next Scheduled Vesting Date, calculated by multiplying the total
number of Units granted hereunder by a fraction, the numerator of which is the
number of full or partial months elapsed since January 1 of year of termination
to the date of termination and the denominator of which is 36. Following the
Retirement or Early Retirement, the vested Units in accordance with the
foregoing shall be settled in accordance with Section 3. If the Participant has
worked less than one year and the Participant’s employment terminates due to
Retirement or Early Retirement within that first year and prior to any Scheduled
Vesting Date, all Units hereunder forfeit entirely.
(d)Release; Restrictive Covenants. In the case of the Participant’s termination
by the Company without Cause, resignation with Good Reason, Retirement or Early
Retirement, the Company will require the Participant to execute an agreement
providing for a general release of claims in favor of the Company and, to the
extent permitted by applicable local laws, restrictive covenants requiring
confidentiality of information following the termination and non-competition
with the Company and non-solicitation of Company employees for twelve months
following the termination (the “Release”) as a condition to receiving delivery
of any Shares (or cash) under this Agreement in respect of vested Restricted
Stock Units, and the Release must be executed by the Participant and become
irrevocable within thirty (30) days of the termination of employment, or such
longer period as may be required by law or as needed per local norms outsides of
the United States; provided that if the Release is executed after such time, any
vested Restricted Stock Units that have not yet been settled, will be forfeited.
5.Dividends. The Participant shall not be entitled to receipt of any dividends
or other distributions paid on Shares prior to the Scheduled Vesting Date and
settlement of Restricted Stock Units in Shares.
2



--------------------------------------------------------------------------------



6.Adjustments. If any change is made to the outstanding Shares or the capital
structure of the Company, the Restricted Stock Units will be adjusted as
contemplated by Section 1.6.3 of the Omnibus Plan.
7.Withholding for Taxes. The delivery of Shares under this Plan is conditioned
on the Participant’s satisfaction of any applicable taxes in accordance with
Section 3.2 of the Omnibus Plan.
8.Clawback/Recapture Policy. The Restricted Stock Units shall be forfeited, and
following the delivery of Shares (or cash), the Company shall be entitled to
receive, and the Participant shall be obligated to repay the Company immediately
upon demand therefor, the Fair Market Value of the Shares (determined as of the
Delivery Date) and the amount of cash (to the extent that any cash was delivered
in lieu of Shares) delivered, net of any taxes withheld on the original payment
to the Participant if, as determined by the Committee in its discretion:
(i)The Participant violates any confidentiality, non-competition or
non-solicitation obligation to the Company, including but not limited to those
set forth in any employment agreement or offer letter between the Participant
and the Company and/or Orion Engineered Carbons S.A.; or
(ii)The Participant’s employment is terminated due to Cause that existed during
the period between the Grant Date and the final Scheduled Vesting Date.
9.Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the Shares underlying the Restricted Stock Units granted under
this Agreement unless and until the Restricted Stock Units vest and are settled
by the issuance of such Shares.
10.Employment. Neither the granting of the Restricted Stock Units nor any term
or provision of the Notice of Grant or this Agreement shall confer, constitute
or be evidence of any understanding, express or implied, on the part of the
Company or any of its subsidiaries to guarantee the Participant’s continued
employment with the Company.
11.Disposition or Pledge of Restricted Stock Units.
(iii)The Participant may not dispose (including pledge and otherwise encumber)
of any unvested Restricted Stock Units, unless the Participant requests to do so
in writing and the Committee consents to same in writing. The same applies to
any transactions which, from an economic perspective, are similar to a
disposition of unvested Restricted Stock Units.
(iv)The Committee's consent to a disposal by a Participant to a legal entity
controlled and solely represented by such Participant or to a member of his/her
family shall not unreasonably be withheld.
3



--------------------------------------------------------------------------------



Compliance with Securities Laws. The Company will not be required to deliver any
certificates in respect of Shares issued in settlement of Restricted Stock Units
pursuant to this Agreement, if, in the discretion of the Committee (or its
delegate), such issuance would violate any applicable securities laws or stock
exchange and other regulatory requirements. Prior to the settlement of or
issuance of any certificates in respect of Shares delivered in settlement of
Restricted Stock Units pursuant to this Agreement, the Company may require that
the Participant (or the Participant’s legal representative upon the
Participants’ death or Disability, as applicable) enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable laws or with this Agreement.
12.Amendment. This Agreement may be amended by the Committee at any time,
provided that, except as otherwise provided in the Director Plan, no such
amendment, without the written consent of the Participant, shall materially
adversely impair the rights of the Participant granted hereunder.
13.Miscellaneous.
(v)Compliance with Section 409A. The Restricted Stock Units are intended to be
exempt from or comply with Section 409A, and this Agreement shall be
interpreted, administered and construed to give effect to such intent. If any
payment or delivery to be made under this Agreement would be subject to the
limitations in Section 409A(a)(2)(B) of the Code, the payment or delivery will
be delayed until six months after the Participant’s separation from service (or
earlier death) in accordance with the requirements of Section 409A. Each payment
or delivery under this Agreement will be treated as a separate payment or
delivery for purposes of Section 409A.
(vi)Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.
(vii)Entire Agreement. This Agreement, the Notice of Grant and the Omnibus Plan
contain the entire agreement between the parties with respect to the
transactions contemplated hereunder and supersede any prior arrangements or
understandings with respect thereto, written or oral. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement, including the Omnibus Plan and any and all
attachments hereto.
(viii)Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant’s beneficiaries, executors, administrators and the person(s)
to whom the Restricted Stock Units may be transferred by will or the laws of
descent and distribution.
4



--------------------------------------------------------------------------------



(ix)Repatriation. If the Participant is resident outside of the United States,
the Participant agrees as a condition of the grant of the Restricted Stock Units
to repatriate all payments attributable to the Restricted Stock Units acquired
under the Omnibus Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the Restricted Stock Units once vested) if
required by and in accordance with local foreign exchange rules and regulations
in the Participant’s country of residence. In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its subsidiaries, as may be required to allow the Company and
its subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence. Finally, the Participant agrees to take any
and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence.
(x)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.
(xi)CONSENT TO JURISDICTION. BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY
AND IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT LOCATED IN NEW YORK, NEW YORK, U.S.A. IN RESPECT OF ANY MATTER
HEREUNDER. This includes any action or proceeding to compel arbitration or to
enforce an arbitration award.
(xii)No Right to Future Grants. The grant of the Restricted Stock Units is
voluntary and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past.  All
decisions with respect to future grants, if any, will be at the sole discretion
of the Committee. Notwithstanding any other agreement with the Participant, the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the underlying Shares is unknown and cannot be predicted with
certainty. No claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the underlying Shares and the Participant
irrevocably releases the Committee, the Company and/or its subsidiaries (and
their respective directors and officers) from any such claim that may arise. The
Omnibus Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Omnibus Plan.  The
5



--------------------------------------------------------------------------------



Participant’s participation in the Omnibus Plan is voluntary. Any amendment,
modification, or termination of the Omnibus Plan shall not constitute a change
or impairment of the terms and conditions of the Participant’s employment with
the Company and/or its subsidiaries.
14.Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement.
15.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Omnibus Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
16.Employee Data Privacy. The Participant hereby explicitly consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Omnibus Plan.
The Participant understands that the Company holds certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Restricted
Stock Units or any other entitlement, for the purpose of implementing,
administering, and managing the Omnibus Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting the
Company in the implementation, administration, and management of the Omnibus
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local Human Resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Omnibus Plan, including any requisite transfer of such Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any Restricted Stock Units or Shares acquired. The Participant
understands that Data will be held only as long as is necessary to implement,
administer, and manage the Participant’s participation in the Omnibus Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local Human
Resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Omnibus Plan (and may result in the forfeiture of unvested
Restricted Stock Units). For more information on the consequences of the
Participant’s refusal to consent or
6



--------------------------------------------------------------------------------



withdrawal of consent, the Participant understands that the Participant may
contact the Company’s General Counsel or head of Human Resources.
17.Acceptance. The Participant hereby acknowledges receipt of a copy of the
Omnibus Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Restricted Stock Units subject to
all of the terms and conditions of the Omnibus Plan and this Agreement. The
Participant acknowledges that there may be tax consequences upon the vesting or
disposition of the Restricted Stock Units and that the Participant has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.
IN WITNESS WHEREOF, this Agreement has been executed by the Company and accepted
by the Participant, effective as of the date first above written.


ORION ENGINEERED CARBONS S.A.     




         
Name: 
Title: 


Attachments:  Definitions Annex
Addendum to Restricted Stock Unit Award Agreement




7



--------------------------------------------------------------------------------



DEFINITIONS ANNEX


“Cause” means, unless otherwise defined in an employment agreement between the
Participant and the Company, the Participant’s (i) conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (a) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or any other crime involving moral turpitude, (b)
on a felony charge or (c) on an equivalent charge to those in clauses (a) and
(b) in jurisdictions which do not use those designations; (ii) engagement in any
conduct which constitutes an employment disqualification under applicable local
laws, bylaws, statutes, regulations, codes of practice or applicable guidance
issued by a governmental department or regulatory authority applicable to the
country of such Participant’s primary work location; (iii) continued material
failure to perform his or her duties after notice from the Company; (iv)
engagement in illegal conduct or in gross misconduct, in either case, that
causes financial or reputational harm to the Company, (v) material violation of
the Company’s codes of conduct or any other Company policy as in effect from
time to time or (vi) breach of any of the material terms of the Omnibus Plan,
this Agreement or any other agreement between the Participant and the Company or
any of its affiliates. The determination as to whether Cause has occurred will
be made by the Committee in its sole discretion. The Committee will also have
the authority in its sole discretion to waive the consequences of the existence
or occurrence of any of the events, acts or omissions constituting Cause.
“Disability” means that the Participant is determined to have a medically
determinable physical or mental impairment which renders the Participant unable
to perform employment duties and which can be expected to result in death or can
be expected to last for a continuous period of not less than six (6) months.
“Early Retirement” means the Participant’s resignation of employment (while in
good standing with the Company) on or after age fifty-five (55) years and having
at least five (5) consecutive years of active employment service with the
Company.
“Good Reason” means, unless otherwise defined in an employment agreement between
the Participant and the Company, without the Participant’s consent, (i) a
material diminution in the Participant’s annual base salary, (ii) a material
diminution in the Participant’s position, duties and authority, or (iii) the
Company moves the Participant’s work location by more than 100 miles.
Notwithstanding the foregoing, an event will not constitute Good Reason unless
(a) the Participant gives a notice of termination within 90 days after the
Participant becomes aware that an event constituting Good Reason has occurred
describing in reasonable detail the event constituting Good Reason, and (b) the
Company is given 30 days after the Company receives notice from the Participant
of the event purporting to constitute Good Reason to cure such event. In
addition, the Participant’s termination of employment must occur no later than
30 days after the Company’s failure to cure the Good Reason event provided in
the notice.
“Normal Retirement Age” means, unless otherwise determined by the Committee, the
applicable statutory retirement age in the country of the Participant’s primary
work location or, if no such statutory retirement age exists, age sixty-five
(65).
“Retirement” means the Participant’s resignation of employment (while in good
standing with the Company) on or after Normal Retirement Age or such earlier
date as determined by the Committee in its discretion.
8



--------------------------------------------------------------------------------









ORION ENGINEERED CARBONS S.A.
ADDENDUM TO RESTRICTED STOCK UNIT AWARD AGREEMENT





The Units are subject to the following additional terms and conditions as set
forth in this addendum (the “Addendum”). All defined terms as contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
Pursuant to Section 15 of the Agreement, to the extent the Participant relocates
residence and/or employment to another country, the additional terms and
conditions as set forth in the addendum for such country (if any) shall also
apply to the Units to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and regulations, or to facilitate the
operation and administration of the Units and the Plan (or the Company may
establish additional special terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).



9

